Argued March 6, 1928.
Claimant was injured October 11, 1924; his face was cut, the sight of an eye was lost, and a leg broken. For total disability under section 306-a he received the maximum weekly compensation of $12 for 123 weeks ending December 3, 1926, when total disability ceased. He obtained an award of 125 weeks additional on the theory that he was entitled under 306-c to that compensation for the disability resulting from the loss of his eye, in addition to what he received during the period of total disability.
The appeal is ruled by Olinsky v. Lehigh Valley Coal Co. this day decided, and cases cited in that opinion. The disability period of 125 weeks for which compensation under 306-c was awarded for the loss of one eye began July 30th as provided in section 306-d. As claimant has received total disability compensation for 123 of those weeks, he is entitled only to additional compensation for 2 weeks — the balance of the 125 week disability period provided for the loss of an eye.
The judgment is reversed and the record is remitted with instructions for further proceedings in accordance with this opinion.